Exhibit 10.1

June 27, 2014

Dear John:

I wanted to thank you personally for the hard work and effort you have put in to
helping bring to closure the sale of assets under the Asset Purchase Agreement
(“APA”) dated as of April 17, 2014, between Shenzhen O-Film Tech Co., Ltd.,
Taiwan O-Film Tech. Co., Ltd, (Shenzhen O-Film Tech Co., Ltd., Taiwan O-Film
Tech. Co., Ltd, shall be referred to herein as “O-Film”), DigitalOptics
Corporation (“DOC”), and Tessera Technologies, Inc. (“TTI”) (collectively the
sale of assets under the APA and the ancillary agreements referred in the APA
shall be referred to herein as “O-Film Sale”). I know this is not easy and the
work is often long and arduous. Your efforts are very much appreciated.

There is, however, much work that still needs to be done. Therefore, as an
incentive for you, I am very pleased to inform you that the Compensation
Committee of the TTI Board of Directors has approved a special bonus program
that will pay you a bonus of up to $500,000 (the “Closing Bonus”), payable as
follows: (a) 25% of the Closing Bonus will be paid upon the earlier to occur of
(1) receipt by DOC or TTI of at least $10,000,000 in non-refundable payments
from O-Film; or (2) the date of the Closing (as defined in the APA); (b) 25% of
the Closing Bonus will be paid upon the earlier to occur of (1) receipt by DOC
or TTI of at least $25,000,000 in non-refundable payments from O-Film; or
(2) the date of the Closing; and (c) 50% of the Closing Bonus will be paid upon
the date of the Closing; provided, however, that in no circumstances will any
payment be made after March 15, 2015. In the event one or more of the foregoing
payment events or the Closing do not occur on or before March 15, 2015, the
portion of the Closing Bonus payable to you in respect of such payment event(s)
or the Closing will cease to be payable and this letter will terminate. The
foregoing payments will be subject to applicable tax withholdings and
deductions.

Except as specifically provided below, you must remain employed by DOC through
the applicable payment date in order to be eligible for the payment of the
portion of the Closing Bonus payable on such date. At all times during your
employment with DOC between now and closing, you will continue your employment
on the same terms and conditions as your current DOC employment, including the
continuation of the payments made to you to offset expenses incurred by you
related to living in California.

Notwithstanding the foregoing, if, prior to the Closing, you and the TTI Board
of Directors can mutually agree upon a continuing role for you within TTI or one
of its affiliates, the amount of the Closing Bonus will be reduced to $300,000
(and any remaining payments of the Closing Bonus will be reduced accordingly to
reflect such reduction) and you will continue your employment with TTI or an
affiliate of TTI on substantially the same terms and conditions as your current
DOC employment, including your participation in the Company’s MBO plan on the
same terms and



--------------------------------------------------------------------------------

conditions as Mr. Andersen and me (with respect to the corporate financial
objectives); provided, however, that if your employment is terminated by the
Company without Cause (as defined in your Severance Agreement dated February 7,
2013 (“Severance Agreement”)) prior to the payment of your MBO bonus for 2014,
you will receive a 2014 MBO bonus payment of at least $200,000, which amount
shall be payable in a lump sum within ten (10) days following your termination
of employment, but in no event later than March 15, 2015. If we can mutually
agree upon a continuing role for you within TTI or one of its affiliates, you
and I will discuss whether (in light of the new role) there should be any
adjustment to your base salary, continuation of the payments made to you to
offset expenses incurred by you related to living in California and equity
compensation.

If your employment with DOC is terminated without Cause prior to the Closing,
you will continue to be eligible to receive the Closing Bonus pursuant to the
terms set forth above. If you voluntarily terminate your employment with DOC, or
your employment is terminated for Cause prior to any of the foregoing payment
dates, you will not be entitled to receive any remaining payments of the Closing
Bonus or the 2014 MBO bonus.

Concurrently with your execution of this letter agreement, you and the Company
are entering into an amendment to the Severance Agreement in the form attached
hereto as Exhibit A.

To the extent required by Section 409A, any payments payable under this letter
agreement upon your termination of employment shall not commence until you have
a “separation from service” (a “Separation from Service”) for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). Each
payment under this letter agreement is hereby designated as a series of
“separate payments” for purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and
the payments under this letter agreement are intended to satisfy one or more of
the exemptions from application of Section 409A provided under Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). To the
extent applicable, this Agreement shall be interpreted in accordance with Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder.

If you are a “specified employee” (as defined in Section 409A of the Code), as
determined by the Company in accordance with Section 409A of the Code, on the
date of your Separation from Service, to the extent that the payments or
benefits under this letter agreement are subject to Section 409A of the Code and
the delayed payment or distribution of all or any portion of such amounts to
which you are entitled under this letter agreement is required in order to avoid
a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then such
portion deferred pursuant to this paragraph shall be paid or distributed to you
in a lump sum on the earlier of (a) the date that is six (6)-months following
your Separation from Service, (d) the date of your death or (c) the earliest
date as is permitted under Section 409A of the Code. Any remaining payments due
under the letter agreement shall be paid as otherwise provided herein.



--------------------------------------------------------------------------------

This letter does not affect your employment relationship with TTI and its
subsidiaries; that is, employment with TTI and its subsidiaries remains at-will
unless otherwise expressly agreed in a separate written contract and the terms
and conditions contained in the Severance Agreement remain in full force and
effect and are not modified by the terms contained in this letter.

Please note that the TTI Board of Directors previously determined that the
prerequisites to payment of the Success Fee and the Performance Bonus under the
letter dated September 4, 2013 between you and DOC (“Success Fee Letter”) were
not met and therefore no Success Fee or Performance Bonus (as such terms were
defined in the Success Fee Letter) became due or payable to you. By signing in
the space provided below, you specifically acknowledge and agree to the terms
contained herein and agree that you have no further rights to any payments
pursuant to the Success Fee Letter.

This letter will be governed by the laws of the State of California, excluding
any that mandate the use of another jurisdiction’s laws. This letter may only be
amended with the written consent of you and an executive officer of TTI. The
payment obligation under this letter will at all times constitute a general
unsecured obligation of TTI and DOC.

This letter supersedes any and all prior agreements, negotiations and
discussions of the parties with respect to the matters expressly contained
herein, and it contains the entire agreement of the parties with respect to
those matters.

Sincerely,

/s/ Tom Lacey

Tom Lacey

Acknowledged and Agreed

 

/s/ John Thode

     John Thode   